Notice of Allowability
The Applicant’s after final amendment dated 12/15/2021 has been entered and fully considered. Claims 1-10 are cancelled. Claims 11-16 are pending.
Claims 11-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the independent claim 11 was YU (US-2016/0311486), hereinafter YU.
YU discloses a foam mold adapted for forming a shell on a braided shield that comprises a bottom die, having a matching cavity with a cavity opening facing upward; and a top die, cooperated with the bottom die to make mold closing and mold opening, and having a top core which matches with the matching cavity and is to be sleeved by the braided shield. YU further discloses that the matching cavity has an inner side wall protruding toward the top core and a barrier rib for blocking foam material in the matching cavity from overflowing from the cavity. YU also discloses that the barrier rib is laterally cooperative with the top core by a clearance fit during the mold closing.
YU, however, fails to disclose that the bottom die comprises a bottom die base and a bottom die cover cooperating with a top front end of the bottom die and that the matching cavity comprises a first matching cavity formed in the bottom die base and a second matching cavity formed in the bottom die cover. YU also fails to disclose that the first matching cavity is penetrated a top surface of the bottom die base and extended along a front and rear direction of the bottom die base and the second matching cavity is penetrated a bottom surface and a rear surface of the bottom die cover. YU is also 
As such claim 11 and its dependent claims 12-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748